EXHIBIT AMENDMENT NO. 1 TO TRANSACTION DOCUMENTS FTS Group, Inc., a Nevada corporation (hereinafter called the "Buyer"), and Metro One Development, Inc., formerly On The Go Healthcare, Inc., (hereinafter called the "Seller”) or their registered assigns or successors in interest agree to amend the following documents, dated as of March 18, 2008, between FTS Group, Inc. and OTG Technologies Group, Inc., a wholly-owned subsidiary of FTS Group, Inc., on the one side, and On The Go HealthCare, Inc., DBA On The Go Technologies Group on the other side: · Binding Agreement (the “Agreement”); · Exhibit A of the Agreement, comprising the list of acquired assets (the “Assets”); · Exhibit B of the Agreement, comprising the list of vendor and other debt acquired by the Buyer (the Debt List”); · Exhibit C of the Agreement, comprising the list of the acquired contracts (the “Contracts”); · Exhibit D of the Agreement, comprising the Confidentiality and Non-Compete Agreement (the “Non-Compete”); and · Exhibit E of the Agreement, comprising the Promissory Note (the “Promissory Note”); (each a “Transaction Document” and together the “Transaction Documents”), dated as of May 19, 2008 (this "Amendment"); WHEREAS, in connection with the Agreement, the Buyer issued to the Seller a Promissory Note in the principal amount of $1,100,000; and WHEREAS, in connection with the Agreement, the Buyer acquired from the Seller debt in the amount of $2,861,863.71; and WHEREAS, in connection with the Agreement, the Buyer entered into agreements with the Seller known as Exhibits A, C and D that remain unchanged and are hereby incorporated into this Amendment; and WHEREAS, the parties desire to amend the terms of the Agreement, Exhibit B and the Promissory Note as set forth in this Amendment, effective May 19, NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Amendment, and for other good and valuable consideration the receipt and adequacy of which are hereby acknowledged, the parties agree as follows: ARTICLE I AMENDMENT
